                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

RAMACO RESOURCES, LLC,

          Plaintiff,

v.                                Civil Action No. 2:19-cv-00703

FEDERAL INSURANCE COMPANY; and
ACE AMERICAN INSURANCE COMPANY,

          Defendants.


                  MEMORANDUM OPINION AND ORDER



          Pending is plaintiff Ramaco Resources, LLC, motion for

sanctions, filed on September 8, 2020.     ECF No. 148.   Defendants

ACE American Insurance, Company and Federal Insurance Company

filed a response on September 22, 2020, to which plaintiff

replied on September 29, 2020.    ECF Nos. 169, 175.


                           I. Background

          This case involves a dispute over insurance coverage

for losses suffered by plaintiff following the collapse of the

hopper in one of its three raw coal silos at its Elk Creek plant

in Logan County, West Virginia, resulting in the subsequent

demolition of the silo.   Defendant Federal Insurance, Co.

(“Federal”) denied plaintiff’s claim for that and related

losses, and argues that a number of policy exclusions apply,
including the so-called “Rust Exclusion.”   In assessing

coverage, defendant Federal utilized claims personnel who work

for defendant ACE American Insurance, Co. (“ACE”).


          Plaintiff filed this motion seeking an entry of

default against defendants for a vast array of alleged

misconduct in the course of litigating this case, but plaintiff

primarily complains of defendants’ alleged misrepresentations

regarding their privity with an affiliated company, Chubb Custom

Insurance Company (“Chubb Custom”), which was a defendant in an

earlier case in another jurisdiction – a case which plaintiff

argues has preclusive effect on the interpretation of the Rust

Exclusion in this case.   Plaintiff argues that this misconduct,

as well as other misconduct in the course of litigation, is so

egregious that the court should utilize either Federal Rule of

Civil Procedure 37 or the court’s inherent powers to strike all

of defendants’ defenses and impose default as a sanction against

defendants.


          Plaintiff raises a number of specific allegations

against defendants, grouped broadly as follows: (1) privity with

Chubb Custom, (2) failure to educate a Rule 30(b)(6) witness,

(3) false statements, and (4) refusal to cooperate.




                                 2
  A. Privity with Chubb Custom


           On September 19, 2018, the United States District

Court for the District of Alaska, in issuing partial summary

judgment, found a Rust Exclusion that is identical to the one at

issue here to be ambiguous as a matter of Alaska law.      Copper

River Seafoods, Inc. v. Chubb Custom Ins. Co., 2018 WL 6220064

(D. Alaska Sept. 19, 2018).   The insurer-defendant in that case

was Chubb Custom, an affiliate of defendants.    Despite the fact

that the finding in that case was based in part on contract

language and involved different applicable law, plaintiff

contends that the Alaska court’s finding of ambiguity in that

case is binding on the defendants in this case and thus

defendants are estopped from arguing that the exclusion is

unambiguous.


           Chubb Custom is owned by Chubb INA Holdings, Inc.,

which also owns defendants Federal and ACE.    Chapin Dec., ECF

No. 169-2 ¶¶ 4-6.   Prior to October 1, 2017, Chubb Custom was

owned by defendant Federal.   Id. at ¶ 8.   A series of corporate

transactions resulted in Executive Risk Indemnity Inc., another

subsidiary of Chubb INA Holdings, taking ownership of Chubb

Custom as of October 1, 2017.    Id.   Chubb Custom and Federal

utilize the same pool of claims personnel to handle and assess

claims.   Id. at ¶ 11.   Prior to January 1, 2017, those

                                  3
individuals were employed by Federal and today they are employed

by ACE.   Id. at ¶¶ 11-13.   All claims personnel who worked on

the Copper River case were, until January 1, 2017, employees of

Federal and all claims personnel who worked on plaintiff’s claim

were employees of ACE.   Id.   Only one individual, James

Hamilton, a Vice President of ACE, worked on both plaintiff’s

claim and on the Copper River claim.    Id. at ¶ 15.


           During discovery, plaintiff sought information through

depositions and written discovery concerning the relationship

that existed between these entities in order to prove their

issue preclusion argument.     Plaintiff contends that (1)

defendants misrepresented or obfuscated as to that relationship

in responses to written discovery and (2) failed to prepare

their Rule 30(b)(6) witnesses to testify as to that corporate

relationship.


  1. Written Discovery


           In June 2020, plaintiff requested a number of items of

discovery involving the Copper River litigation including: an

admission that “Chubb Custom Insurance Company and Federal

Insurance Company are in privity with respect to the matter of

Copper River Seafoods,” ECF No. 148-1 at Request for Admission

(“RFA”) No. 47, production of “the name, address, and title for

each representative who was responsible for the handling,
                                   4
processing, adjusting, analyzing coverage, or underwriting of

the claim at issue in the matter of Copper River Seafoods,” id.

at Interrogatory No. 14, and the claims file and training

materials concerning that case.   Id. at Request for Production

(“RFP”) Nos. 38 & 51.


            On July 3, 2020, defendants denied that they were in

privity with Chubb Custom with respect to Copper River.   See ECF

No. 148-4 at RFA No. 47.   On July 13, 2020, defendants objected

to Interrogatory No. 14 as irrelevant, inasmuch as it

“refer[red] to a claim that went to litigation in Alaska,

involving a completely different policy, a different insurance

company, and dissimilar facts.”   ECF No. 148-8 at Interrogatory

No. 14.    On July 14, 2020, defendants declined to produce the

claims file and training materials concerning Copper River

because it “involve[d] another entity.”   ECF No. 148-9 at Nos.

38 & 51.


            On July 30, 2020, plaintiff states that its counsel

and defendants’ counsel met and conferred to discuss defendants’

refusal to provide information about the identity and employer

of those who handled Copper River.    Plaintiff alleges that its

counsel proposed defendants at least reveal whether the people

who handled plaintiff’s claim also handled the Copper River

claim.    On August 7, 2020, defendants’ counsel followed up on

                                  5
the July 30 meet-and-confer call with an e-mail.    ECF No. 148-

11.   In response to Interrogatory Number 14 and plaintiff’s

clarifying questions, counsel said: “[t]he personnel that

handled the Copper River claim were not employed by ACE American

Insurance Company.”    Id.   He added that Mr. Hamilton was not the

“claim owner” and that the adjuster in Copper River was “a

former employee,” without identifying that individual’s

identity.   See id.   Regarding RFP 52, defendants’ counsels’ view

was that “the existence of a claims handling file in a separate

lawsuit, involving non-parties, pertaining to unrelated matters,

is immaterial . . . and disproportionate to the needs of the

case.”   Id.


  2. Rule 30(b)(6) Deposition


            On June 29, 2020, plaintiff served each defendant with

a Rule 30(b)(6) notice that included several topics related to

privity and Copper River.    ECF No. 148-3 at Topics 1, 42–43.   On

July 7, 2020, defendants’ counsel claimed by letter that

plaintiff was not entitled to take a Rule 30(b)(6) deposition.

ECF No. 148-5.   Plaintiff filed a motion to compel the Rule

30(b)(6) deposition on July 14, 2020, which defendants responded

to in opposition on July 28, 2020.     ECF Nos. 111, 125.   In their

response, defendants claimed Copper River “did not involve

either defendant here,” that plaintiff’s inquiry into issues

                                   6
surrounding that case involved “the acts of an entity that is

not a party to this case,”   and that the case involved a

different insurer.   ECF No. 125 at 7, 9.   On August 6, 2020, the

magistrate judge compelled defendants to sit for a Rule 30(b)(6)

deposition.   ECF No. 129.


           On August 12, 2020, after two meet and confer phone

calls to narrow the Rule 30(b)(6) topics, the parties had a

conference call with the magistrate judge regarding, in part,

the interrelationships between defendants and Chubb Custom.

Defendants’ counsel argued that the corporate structure issues

were “plainly irrelevant” because Copper River involved a

different insurance company.   Plaintiff argued that Copper River

was relevant, as it involved a Chubb INA entity that appeared to

have been Federal’s wholly owned subsidiary and concerned an

identically phrased Rust Exclusion.   The magistrate judge

ordered defendants to prepare a witness regarding the corporate

structure, including the identities of their officers and

directors going back to the beginning of the Copper River claim.


           On August 28, 2020, plaintiff deposed defendants’

corporate representative, during which the representative

testified that the individuals who worked on the Copper River

claim were employees of defendant Federal.   ECF No. 148-12 at

331.   He also confirmed that the claims personnel employed by

                                 7
Federal had changed to being employed by ACE around January

2017.   Id. at 338.   Moreover, he testified that Federal and

Chubb Custom share the same group of employees who handle

claims.   Id.


           During the deposition, the 30(b)(6) witness was unable

to answer a number of questions, which plaintiff argues stems

from a failure to prepare.   In particular, the deponent was

unable to identify the officers and directors of Federal, ACE,

and Chubb Custom since the Copper River claim.   Id. at 324-25.

The witness testified that he believed this information was

produced in discovery, which defendants’ counsel clarified on

the record that it was not produced.   Id. at 325-26.   The

witness also testified that he did not investigate whether the

insured in Copper River has communicated with Chubb Custom about

whether the Rust Exclusion was ambiguous and had not reviewed

communications in the Copper River claims file in preparation

for the deposition.   Id. at 359-62.   These were topics that

plaintiff’s counsel insisted the witness be prepared to answer

but to which defendants did not agree prior to the deposition.


  B. False Statements


           Plaintiff raises a number of allegedly false

statements made by defendants in the course of litigation to

support the proposition that defendants’ allegedly false
                                  8
statements regarding the Copper River litigation were not

isolated but instead a part of a pattern of deception.


            First, plaintiff contends that defendants’ counsel

repeatedly falsely claimed that there were no underwriting

manuals to produce in this case.       Defendants’ underwriter,

Robert Tarpey, testified on March 24, 2020 that there was an

online system where policyholder documents were housed,

including a retention guide and flood guidelines.        Tarpey Dep.

23-24.   These documents were not discovered or produced during

the first search of documents but were produced after being

disclosed in Tarpey’s deposition.      While searching the online

system based on Tarpey’s testimony, defendants discovered an

underwriting manual from May 2007, which they produced on May

13, 2020.   See Tarpey Dec. ¶ 7, ECF No. 169-2; see also ECF No.

71.   This document was not found in the initial searches because

the custodians over those documents were unaware of the

existence of any underwriting manual.      Id. at ¶ 4.   When

defendants produced the manual, portions were redacted.

Plaintiff moved for an order to compel that the redactions be

lifted, which was granted by the magistrate judge.       ECF No. 100.


            Second, plaintiff claims that defendants

misrepresented plaintiff’s position in a reply brief in support

of a motion to compel.   Two days before defendants filed their

                                   9
brief, plaintiff offered a compromise on the anticipation-of-

litigation date whereby the parties would agree that plaintiff

was entitled to work product protection beginning on January 18,

2019, rather than December 3, 2018, which was plaintiff’s

initial position.    ECF No. 148-16.   Defendants did not take this

offer and stated in their brief that plaintiff “was committed to

its . . . anticipation of litigation cutoff of December 3,

2018,” and that “there was no flexibility in Ramaco’s position.”

ECF No. 84 at 13.    Plaintiff filed a sur-reply, with leave of

the court, in part to inform the magistrate judge that plaintiff

had offered the compromise position and that defendants’

statement regarding plaintiff’s position was inaccurate.    ECF

No. 97.   The magistrate judge ultimately adopted the January 18,

2019 cutoff, without addressing the verity of defendants’

statement.    ECF No. 100.


             Third, plaintiff claims that defendants’ counsel, in a

declaration in support of defendants’ motion to modify the

schedule, misrepresented the magistrate judge’s holding by

stating that the magistrate judge had “rejected” the December 3,

2018 anticipation of litigation date.    ECF No. 108-2 at ¶ 2.

That statement read in part, “[d]efendants have been diligent,

and have completed those depositions it could, which were those

that were not impacted by: (a) Ramaco claiming a December 3,


                                  10
2018 anticipation of litigation date (which was rejected by the

Court's June 30, 2020 Order (Docket No. 100).”   Plaintiff

contends this was a misrepresentation because the magistrate

judge’s order never addressed the December 3, 2018 anticipation-

of-litigation date in adopting January 18, 2019 as the cutoff

date.


          Fourth, plaintiff states that in connection with the

same motion to modify the schedule, defendants assembled a

hypothetical schedule of the remaining weeks of discovery, to

demonstrate the difficulty in completing the remaining

depositions.   That schedule indicated that defendants planned to

take a Rule 30(b)(6) deposition of plaintiff, which they did not

ultimately take.   Defendants assert they opted not to proceed

with the Rule 30(b)(6) deposition based on “circumstances

created by Ramaco’s tactics, including its refusal to make

certain experts available until the very end of the extended

discovery schedule.”    They assert further that the extension

which was granted was nonetheless necessary given that

defendants needed to, and did, complete five depositions that

were taken in August.


          Fifth, plaintiff claims that defendants repeatedly

misrepresented that they did not have reinsurance covering the

claims at issue in this case.   ECF No. 148-9 at RFP Nos. 49, 50.

                                 11
Specifically, RFP Nos. 49 and 50 requested the underwriting file

and communications between defendants and “Chubb Middle Market

and/or Westchester,” who were ostensibly reinsurers referenced

in an internal company exchange that was produced in discovery.

Defendants responded that the references to reinsurance in that

exchange “were incorrect because there was no such reinsurance.”

Id.   In a January 10, 2020 letter from defendants’ counsel to

plaintiff’s counsel, defendants’ counsel indicated that “there

is no facultative or quota share reinsurance on this loss.    We

have confirmed that with regard to the claims and allegations of

loss or damage that Ramaco made pre-suit, there is no

reinsurance.”   ECF No. 148-9.


           In preparing for Chapin’s Rule 30(b)(6) deposition,

defendants discovered that there was a generally applicable

reinsurance treaty1 that would cover, among other policies,

plaintiff’s policy if there was a liability in excess of a

certain dollar amount.   Defendants explained in that email that

there had been no correspondence with the treaty reinsurers and

there were no reinsurance notices or files relating to

plaintiff’s claim.   They indicated that they had nothing new to



1 Facultative reinsurance covers a single risk to an insurer,
such as the risk of claims arising under one policy, whereas a
reinsurance treaty covers an entire book of business, i.e., many
policies.

                                 12
produce and that the 30(b)(6) deponent could answer questions

about reinsurance.


  C. Refusal to Cooperate


           Plaintiff also contends that defendants engaged in

“obstruct-and-delay” tactics, amounting to sanctionable

misconduct.


           First, plaintiff states that defendants failed to

supplement written discovery requests, which defendants’ counsel

indicated they would supplement in a March 6, 2020 letter.     ECF

No. 148-18.   Defendants indicated that they were waiting on

production of the documents by a document vendor.   Id.

Defendants concede that as of briefing the sanctions motion,

after the close of discovery and the dispositive motions

deadline, they had not formally supplemented their responses;

however, they indicate that the information that would be

contained in such responses was already disclosed to plaintiff

in other forms and that information and documents gathered from

numerous searches have been produced to defendants on a rolling

basis.   Defendants also acknowledge that the Federal Rules of

Civil Procedure require that the responses to written discovery

requests be formalized.




                                13
          Second, plaintiff contends that defendants failed to

produce insurance licenses for those who handled plaintiff’s

insurance claim, which defendants had said they would produce.

Plaintiff requested production of a copy of the insurance

licenses of defendants’ employees Frank Gonsalves, Michael

Nicolaro, Tim Blake, Steven Magnotta, James Hamilton, and Kurt

Chapin from 2016 to present on June 3, 2020.    ECF No. 148-1 at

RFP No. 29.   Defendants objected to the RFP as irrelevant but

indicated that they would produce “the West Virginia licensing

information for these employees during the period they were

handling the Ramaco claim.”   Resps. to RFPs, ECF No. 148-9.

Plaintiff followed up on its request multiple times, and on

August 18, 2020, defendants’ counsel indicated by email that he

would “check on the license materials and review any other

places where [defendants] indicated a production would be made[]

and provide an update.”    ECF No. 148-23.   On August 24, 2020, he

told plaintiff’s counsel that defendants would “send . . .

responsive items today.”   ECF No. 148-24.   Plaintiff alleges

that defendants never produced this information.    Defendants

have not responded to this allegation.


          Third, plaintiff argues that defendants failed to

follow through on a burdensome request to inspect the two silos

on plaintiff’s grounds that were not destroyed in the failure


                                 14
event.   On April 21, 2020, defendants requested an inspection of

the interior and exterior of the silos.     ECF No. 148-25.

Plaintiff responded by stating that inspection of the interior

of the silo above the hopper posed safety concerns and required

plaintiff to halt operations and empty the silos.    ECF No. 148-

26.   Plaintiff indicated that the request required greater

specificity as to what kinds of equipment would be used and who

would be involved in the inspection, and that the request could

not be accommodated without substantial planning.    Id.   The

parties met and conferred over the inspection, and defendants

found plaintiff’s conditions for inspection to be burdensome to

the point of impossibility.   Defendants ultimately opted not to

follow through with the inspection and not to seek an order

compelling inspection without the conditions for inspection.



                          III. Discussion



           Plaintiff requests case dispositive sanctions.

Plaintiff states that if the court does not grant its separate

summary judgment motion, then the court should hold that the

entire matter has been established in plaintiff’s favor and that

any affirmative defenses should be stricken as a sanction.       It

argues that in that event, the case should proceed to trial only

on plaintiff’s claim for punitive damages and that the jury


                                15
should be instructed that defendants have engaged in bad-faith

conduct during litigation.   Remarkably, plaintiff argues that if

it prevails on its summary judgment motion, the court should

grant damages in excess of its losses, up to the maximum amount

recoverable under the policy limit.


          Plaintiff argues that this court may impose case

dispositive sanctions either under Rule 37 or under the court’s

inherent powers.   While this court may, under its inherent

powers, dismiss actions for deception of the court or abuse of

process, this is “the most extreme sanction” and must be

exercised with maximum restraint and caution, and only to the

extent that is necessary.    U.S. v. Shaffer Equipment Co., 11

F.3d 450, 462 (4th Cir. 1993).   Before dismissing a case

pursuant to the court’s inherent powers, the court must consider

the following factors:


     (1) the degree of the wrongdoer's culpability; (2) the
     extent of the client's blameworthiness if the wrongful
     conduct is committed by its attorney, recognizing that
     we seldom dismiss claims against blameless clients;
     (3) the prejudice to the judicial process and the
     administration of justice; (4) the prejudice to the
     victim; (5) the availability of other sanctions to
     rectify the wrong by punishing culpable persons,
     compensating harmed persons, and deterring similar
     conduct in the future; and (6) the public interest.

Id. at 462-63.




                                 16
           Under Rule 37, the court has the power to sanction

parties for discovery misconduct, including by “directing that .

. . matters . . . be taken as established for purposes of the

action, as the prevailing party claims”; “prohibiting the

disobedient party from supporting or opposing designated claims

or defenses”; “striking pleadings in whole or in part”; and

“rendering a default judgment against the disobedient party.”

Fed. R. Civ. P. 37(b)(2)(A)(i)–(iii), (v)–(vi); Fed. R. Civ. P.

37(c)(1)(C).   Given a party’s right to trial by jury and the

interest of a fair day in court, a four part test applies when

deciding whether to dismiss a case based on discovery

misconduct: “(1) whether the noncomplying party acted in bad

faith; (2) the amount of prejudice his noncompliance caused his

adversary, which necessarily includes an inquiry into the

materiality of the evidence he failed to produce; (3) the need

for deterrence of the particular sort of noncompliance; and (4)

the effectiveness of less drastic sanctions.”   Mut. Fed. Sav. &

Loan Ass’n v. Richards & Assocs., 872 F.2d 88, 92 (4th Cir.

1989).   “Such an evaluation will insure that only the most

flagrant case, where the party's noncompliance represents bad

faith and callous disregard for the authority of the district

court and the Rules, will result in the extreme sanction of

dismissal or judgment by default.”   Id.



                                17
          Though plaintiff has presented a long list of

complained-of conduct, some of which is objectionable, case

dispositive sanctions in this case are unnecessary and would be

grossly disproportionate to the alleged misconduct by plaintiff.

The court notes that virtually all of the misconduct raised by

plaintiff arises out of the acts of defendants’ counsel, rather

than defendants themselves, and there is little, if any,

evidence that such conduct by defendants’ counsel occurred out

of bad faith rather than inadvertence.   Additionally, the public

interest is disserved by dismissing a case for reasons apart

from the merits where lengthy discovery has already been

completed and dispositive motions fully briefed.


          First, as to written discovery on the Copper River

litigation, it does not appear that defendants made any

affirmative misrepresentations as to the relationship between

Chubb Custom and defendants.   For example, answers in written

discovery that stated that Copper River involved a “different

insurance company” or “another entity” from the defendants in

this case were accurate statements, even if the companies

utilized the same pool of claims adjusting personnel.   While the

court does not reach whether defendants were, as a matter of

law, in privity with Chubb Custom, it suffices that the request

to admit privity called for a legal conclusion on a complex


                                18
legal question, to which defendants staked out a reasonable

position by denying.


          Second, to the extent plaintiff was misled or confused

by defendants’ answers or statements concerning Copper River, it

was not prejudiced by those statements.   This is primarily

because Chubb Custom’s participation in the Copper River

litigation is not relevant to the merits of this case.   As

explained further in the court’s June 23, 2021 order on summary

judgment, that case is not preclusive against defendants.

Plaintiff is unable to clear the hurdle of identicality of

issues to that presented in Copper River, which involved an

insurance policy with materially different terms that were

pertinent to the decision in that case.   Without that threshold

showing, its issue preclusion argument fails, rendering the

question of privity between the defendant in the first case and

these defendants irrelevant.


          The irrelevance of the privity argument also militates

against sanctioning defendants based on the supposed failure of

their 30(b)(6) deponent to prepare by reading the Copper River

claim file or searching communications between the insured in

Copper River and the insurer, inasmuch as plaintiff was not

prejudiced by any unpreparedness.   Likewise, his inability to

name the officers and directors of the three companies, which

                               19
does not obviously arise out of a failure to prepare, did not

prejudice plaintiff in making its case.


          Beyond the Copper River issues, two of the five

allegedly false statements unrelated to defendants’ relationship

with the Copper River case appear to be honest and routine

mistakes of fact and do not appear to have caused any prejudice

to plaintiff.   For example, defendants inquired of the employees

most knowledgeable about the existence of any underwriting

manuals to respond to plaintiff’s RFP prior to their informing

plaintiff that there were no manuals to produce.   When

defendants learned that there was in fact an underwriting

manual, they produced it.   There is no evidence in plaintiff’s

motion that the underwriting manual was relevant to the merits

of this case or that it suffered prejudice by its late

disclosure.


          Similarly, defendants’ initial denial that plaintiff’s

claim was covered by reinsurance, while incorrect, appears to be

an inadvertent misstatement, resulting from defendants’

conflation of “reinsurance” with “facultative reinsurance.”   As

with the underwriting manual, defendants informed plaintiff when

they learned that their prior answer was inaccurate.

Furthermore, plaintiff has made no showing as to the relevance




                                20
of defendants having reinsurance, or prejudice to plaintiff from

the late disclosure.


           Additionally, two of the five alleged false statements

unrelated to Copper River do not appear to be false at all.    For

example, when the magistrate judge adopted January 18, 2019 as

the “anticipation-of-litigation” date for work product purposes,

implicit in that holding was the rejection of plaintiff’s

original position that the date should be December 3, 2018.

Thus, defendants’ statement in their declaration to modify the

scheduling order was not inaccurate.   Moreover, the statement

about what the magistrate judge had decided was entirely

ancillary to the motion to extend the deadline and was not a

basis for the court’s order granting the deadline.   See ECF No.

121.   Plaintiff took the opportunity, in its opposition to

defendants’ motion to extend, to clarify and contextualize what

the magistrate judge had specifically ruled.   ECF No. 118 at 17.

Thus, plaintiff was not prejudiced by the statement.


           Similarly, defendants’ inclusion of a Rule 30(b)(6)

deposition of plaintiff on their hypothetical schedule submitted

in connection with that motion was not a falsehood, as that

schedule appears to reflect defendants’ intention at the time,

which subsequently changed.   And, inasmuch as the court’s order

granting the motion to modify the schedule was largely based on

                                21
other grounds, any misrepresentation would not have resulted in

prejudice to plaintiff.


          The one false statement by defendants which is of some

concern is defendants’ statement in its reply brief in support

of its motion to compel that plaintiff “was committed to its . .

. anticipation of litigation cutoff of December 3, 2018,” and

that “there was no flexibility in Ramaco’s position,” despite

the plaintiff having contacted defendants two days earlier to

offer a compromise position of January 18, 2019.   That statement

was incorrect, and defendants knew it was incorrect.

Accordingly, it should not have appeared in defendants’ reply

brief.


          There is no evidence, however, that defendants

included this untrue statement in their reply brief

intentionally or willfully, and the court notes that the offer

from plaintiff came just two days before the submission of

defendants’ reply brief.   Further, plaintiff has not shown

prejudice inasmuch as (1) they filed a sur-reply to that motion

correcting the record prior to the magistrate judge’s ruling and

(2) the magistrate judge adopted the January 18, 2019 cutoff

date that plaintiff had indicated was an acceptable cutoff date.

Additionally, this error appears to be the mistake of

defendants’ counsel in drafting their brief, not defendants

                                22
themselves and concerns a fairly minor matter of discovery.

Crucially, to the extent plaintiff believed this reflected

misconduct by defendants’ counsel, plaintiff had other recourse

at its disposal more proportionate to the conduct than default,

such as Rule 11 sanctions.


             As it relates to conduct allegedly taken pursuant to

an obstruct-and-delay strategy, the court agrees with plaintiff

that representations made by defendants’ counsel to plaintiff’s

counsel that written discovery would be supplemented and that

insurance licenses for specific individuals would be produced

should have been observed.    Defendants’ counsel acknowledges

that they fell short of what is required by the Federal Rules of

Civil Procedure as it relates to the written discovery and do

not offer an explanation as to why insurance licenses were not

produced despite their representations to opposing counsel

otherwise.


             Still, other enforcement mechanisms exist to force

production of documents or written discovery.    Such matters are

ordinarily handled by motions to compel, and if plaintiff

thought that the result of such supplementation respecting the

insurance licenses could have made a substantial difference in

connection with summary judgment, which appears doubtful, it

could have sought an extension or a motion to compel.    Moreover,

                                  23
plaintiff has not demonstrated it suffered prejudice resulting

from these failures.   As to the written discovery requests, they

do not contest that they received the underlying information and

documents that required formalized supplementation.    Plaintiff

has not explained the relevance of the insurance licenses of

these individuals to the merits of the claim or what prejudice

it suffered as a result of not receiving them.   Additionally, to

the extent these errors were discovery misconduct, they are

attributable to defendants’ counsel, not defendants themselves.


          Finally, defendants’ request to search the remaining

two silos and its subsequent choice to not pursue an

investigation of the silos was clearly not misconduct.   Rather,

it appears that defendants intended to conduct such an

investigation and abandoned that course of investigation in

light of the conditions plaintiff placed on such an

investigation.   Given the relevance of the silo construction and

the similarity of these two silos to the one that collapsed,

such a search likely would have been reasonable to the claim and

not done in order to harass plaintiff.   Similarly, their choice

to abandon such a search appears reasonable in light of the

difficult and costly conditions plaintiff insisted upon.


          In sum, plaintiff has requested extraordinary relief

but has not demonstrated extraordinary misconduct.    In the

                                24
course of a lengthy and wide-ranging discovery process, which

involved defendants producing over 100,000 pages of documents

and plaintiff taking 19 depositions, errors appear to have been

made and some obligations were not met.    However, plaintiff has

failed to show that any intentional or bad-faith conduct

prejudiced it in this case, and certainly not to such an extent

that this court would impose the most severe punishment it has

in its arsenal and deprive defendants of their right to a trial

on the merits.


                         III. Conclusion

          Accordingly, it is hereby ORDERED that plaintiff’s

motion for sanctions be, and it hereby is, denied.


          The Clerk is directed to forward copies of this

memorandum opinion and order to all counsel of record and any

unrepresented parties.


                                           ENTER: June 24, 2020




                               25
